Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 16, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

  140990 & (41)                                                                                      Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  MIDWEST BUS CORPORATION, f/k/a                                                                     Alton Thomas Davis,
  MIDWEST BUS REBUILDERS                                                                                                Justices
  CORPORATION,
           Plaintiff-Appellant,
  v                                                                SC: 140990
                                                                   COA: 288686
                                                                   Ct of Claims: 06-000095-MT
  DEPARTMENT OF TREASURY and STATE
  TREASURER,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for leave to file brief amicus curiae is
  GRANTED. The application for leave to appeal the March 16, 2010 judgment of the
  Court of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.

        DAVIS, J., not participating. I recuse myself and am not participating because I
  was on the Court of Appeals panel in this case. See MCR 2.003(B).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 16, 2010                   _________________________________________
         1209                                                                 Clerk